Appeal from an order of the Family Court, Onondaga County (Bryan R. Hedges, J.), entered February 17, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order denied the motion of respondent to vacate an order entered upon his default.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Family Court properly denied the motion of respondent father to vacate an order entered upon his default in appearing at the fact-finding and dispositional hearing in this proceeding seeking termination of his parental rights with respect to the four children who are the subject of this proceeding. The father failed to meet his burden of providing a reasonable excuse for his failure to appear and a meritorious defense to the petition (see Matter of Tiara B. [appeal No. 2], 64 AD3d 1181, 1182 [2009]; Matter of Zabrina M., 17 AD3d 1132 [2005], lv denied 5 NY3d 710 [2005]). Present — Smith, J.P., Centra, Fahey and Pine, JJ.